Case 1:15-cv-00077-JJM-LDA Document 33 Filed 10/22/18 Page 1 of 3 PageID #: 257



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

                                                  )
CLAUDE EMILE                                      )
                                                  )
                                                  )
                     Plaintiff,                   )   Civil Action No. 15-cv-77-M-LDA
                                                  )
v.                                                )
                                                  )
WELLS FARGO BANK, N.A.                            )
                                                  )
                     Defendant.                   )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )

  DEFENDANT, WELLS FARGO BANK, N.A.’S MOTION TO EXTEND DISPOSITIVE
                        MOTION DEADLINE

       Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) respectfully moves this Court to

issue an Order extending the deadline to file dispositive motions to November 21, 2018. The

requested extension will permit Wells Fargo to complete its review of the most recent, and

higher, short sale offer and allow the Parties to continue to explore resolution of this matter,

which involves Plaintiff Claude Emile’s challenges to Wells Fargo’s foreclosure of her

mortgage. As grounds for this request, Wells Fargo states the following:

       As indicated in Wells Fargo’s previous Motion to Extend Dispositive Motion Deadline

(filed September 21, 2018, see ECF No. 32), Wells Fargo’s undersigned counsel has identified

an alternative path to review the proposed short sale offer from a third-party buyer, Boston

Community Capital (“BCC”) and was awaiting receipt of an updated, proposed closing

disclosure statement. Plaintiff’s real estate broker provided the new statement to undersigned

counsel the afternoon of October 4, 2018. After review, undersigned counsel forwarded the new

offer to Wells Fargo on October 5, 2018.
Case 1:15-cv-00077-JJM-LDA Document 33 Filed 10/22/18 Page 2 of 3 PageID #: 258



        Wells Fargo’s review of the proposed short sale is ongoing. Undersigned defense

counsel expects to receive a decision from Wells Fargo by the end of the week, October 26,

2018. If Wells Fargo accepts the proposed short sale, the Parties will be in a position to resolve

this litigation. Accordingly, Wells Fargo respectfully requests that the dispositive motion

deadline be extended for thirty (30) days, up through and including November 21, 2018.

        Wells Fargo’s request is not being made for the purpose of delay, but rather to allow the

short sale review process to proceed and to afford the Parties time to discuss alternative

settlement proposals should the short sale offer be rejected. Extending the deadline will also

conserve the resources of the Parties (and this Court) and potentially avoid the need for further

litigation. Further, extending the deadline will not prejudice the Plaintiff because she remains in

possession of the property at issue in this litigation.

        WHEREFORE, based on the foregoing, Defendant Wells Fargo Bank, N.A. respectfully

requests that this Court grant its Motion and enter an Order extending the deadline for filing

dispositive motions to November 21, 2018.



                                                       Respectfully submitted,

                                                       Defendant,
                                                       Wells Fargo Bank, N.A.

                                                       By its Attorney,

                                                       /s/ Michael E. Jusczyk
                                                       Michael E. Jusczyk (Bar# 7791)
                                                       Seyfarth Shaw LLP
                                                       Two Seaport Lane, Suite 300
                                                       Boston, MA 02210-2028
                                                       Telephone: (617) 946-4800
                                                       Email: mjusczyk@seyfarth.com

                                                       Dated: October 22, 2018



                                                   2
Case 1:15-cv-00077-JJM-LDA Document 33 Filed 10/22/18 Page 3 of 3 PageID #: 259




                                CERTIFICATE OF SERVICE

        I, Michael E. Jusczyk, hereby certify that this document has been filed electronically and
is available for viewing and downloading from the ECF system. I further certify that this
document will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on October 22, 2018.


                                                     /s/ Michael E. Jusczyk
                                                        Michael E. Jusczyk




                                                3
